Citation Nr: 0425205	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-21 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected hemorrhoids.  

2.  Entitlement to service connection for claimed major 
depression.  

3.  Entitlement to service connection for a respiratory 
disorder, claimed as restrictive lung disease.  

4.  Entitlement to service connection for the claimed 
residuals of dental trauma.  

5.  Entitlement to service connection for a residual 
abdominal scar.  

6.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD) with abdominal pain.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to February 
1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO that granted 
service connection and assigned a noncompsenable evaluation 
for hemorrhoids.  The RO also denied service connection for 
major depression, restrictive airway disease, dental trauma, 
a residual abdominal scar and GERD with abdominal pain.  

The issues of a higher initial rating for the service-
connected hemorrhoids and service connection for major 
depression, lung disease, a residual abdominal scar, and GERD 
with abdominal pain are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran is not shown to have lost a tooth due to 
trauma or injury suffered in service.  

2.  The veteran was not a prisoner of war during service, has 
no service-connected disabilities rated as totally disabling, 
has no adjudicated service-connected compensable dental 
disability, and has no dental condition clinically determined 
to be complicating a medical condition currently being 
treated by VA, and is not a Chapter 31 vocational 
rehabilitation trainee.  



CONCLUSION OF LAW

The veteran is not shown to have residual disability due to 
dental trauma that was incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.381, 3.303 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's service connection claim for 
dental injury, the Board notes that the RO issued a letter 
dated in May 2001 that informed the veteran of the medical 
and other evidence needed to substantiate his claim and of 
what medical or other evidence he was responsible for 
obtaining.  VA also identified which evidence it was 
responsible for obtaining.  

Also, in the July 2003 Statement of the Case (SOC), the 
veteran was provided the regulations pertaining to VA's duty 
to assist in the development of claims under 38 C.F.R. 
§ 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded a VA examination that was 
completed in February 2002.  The claims file contains the 
veteran's service dental records, and the Board finds that 
there are no outstanding post-service records requiring 
further development of the claim.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Entitlement to service connection for dental trauma

The Board notes that the dental regulations under 38 C.F.R. § 
3.381 were amended on June 8, 1999, in order to clarify 
requirements for service connection of dental conditions and 
to provide that VA will consider certain dental conditions 
service-connected for treatment purposes if they are shown in 
service after a period of 180 days. 64 Fed. Reg. 30392-30393 
(1999) (codified as 38 C.F.R. § 3.381).  

The new regulations are for application in this case and 
provide that treatable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for purposes of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  

To be eligible for outpatient dental treatment, at VA 
expense, a veteran must satisfy one of the eligibility 
categories listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  In this case, the veteran has not demonstrated that 
he sustained any trauma to his mouth or any tooth in service.  

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible for perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).  

In this case, the veteran has claimed that he received in-
service treatment at a dental clinic on Tinker AFB for a 
broken tooth on October 4, 1983.  Two years after his 
discharge from military service in 1986, the veteran sought 
VA dental care for a chipped left front tooth.  He claimed 
the tooth was chipped in an inservice accident.  

At the time, the veteran was not service connected for a 
dental disability.  The Board notes that the veteran now 
seeks dental treatment on the basis of service trauma.  

A review of the service medical records at enlistment in 
March 1980 reflects no dental complaints.  The dental records 
dated from August 1980 to January 1986 shows surgical removal 
of the # 17 and 32 teeth from September to November 1981.  

The veteran was also treated for a fracture of tooth #9 in 
May 1983.  In January 1986, one month prior to his separation 
from the military, inflamed gingival and calcium deposits 
were noted.  Oral hygiene was noted to be "fair."  There 
was no report or finding of dental trauma in service.  

The post-service dental records, including those dated within 
the first year after discharge, show no treatment of any 
dental conditions.  As noted, the veteran has not identified 
or submitted any VA or private dental records, and the RO has 
not obtained or failed to obtain any records of dental 
treatment specified by the veteran.  

The VA outpatient treatment records dated from the VA Medical 
Centers (VAMC) in Santa Barbara and Charleston reflect 
treatment for lung disease, depression and stomach pain.  

In the March 2002 VA examination report, the examiner noted 
the veteran's complaint that his tooth "[bled] at gum line 
with brushing."  The examiner noted that the tooth was 
"knocked out while in service" and was later capped.  On 
examination, the tooth was benign in appearance, and the 
examiner diagnosed a normal tooth.  

While the veteran claims to have sustained dental trauma on 
active duty, the medical evidence or records does not support 
his contention.  The dental treatment that he received during 
service was not shown to be needed due to trauma.  

As noted, the only dental treatment performed in service 
appears to be the removal of two molars and medical attention 
for a fracture of a tooth.  The service records do not show 
any dental trauma led to this treatment.  The overall 
evidence does not suggest that any dental condition in 
service was associated with trauma.  

VA has determined that, as trauma is used in the context of 
wounds, mere dental treatment or cracking a tooth while 
eating is not sufficient.  Similarly, broken bridgework due 
to injury is not dental trauma; it must be the injury of a 
natural tooth.  Nor does the term "service trauma" include 
the intended effects of treatment provided during the 
veteran's military service.  See VAOPGCPREC 5-97.  

Moreover, treatment during service, including the filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  38 C.F.R. § 3.381(c).  

In this case, there are no post-service dental records that 
show the veteran's current tooth condition was defective or 
in need of replacement, the Board finds that he has no 
existing dental condition attributed to service trauma.  

On recent VA examination, the veteran's tooth was normal.  
Here, neither the intended effects of restoring tooth 9, nor 
the failure to do so, in the Board's opinion, constitute 
service trauma.  Accordingly, the Board finds no evidence of 
trauma shown to any teeth in service.  

Since the veteran has no service-connected noncompensable 
dental condition for tooth 9, he is not subject to the 
limitations of one-time treatment and timely application 
after service. 38 C.F.R. § 17.161(c).  

Also, the veteran is ineligible for the other classes of 
dental treatment set out in 38 C.F.R. § 17.161.  The veteran 
has not reported, nor does the record show a dental 
disability that could be compensable.  See 38 C.F.R. § 4.150.  
Therefore, he would not be eligible for Class I dental 
treatment.  

The veteran was discharged from service in February 1986, and 
the evidence does not show that he applied for dental 
benefits within one year of service discharge; thus he is 
ineligible for Class II dental treatment.  

As just discussed, he does not have a noncompensable service- 
connected dental disorder resulting from service trauma or 
combat wounds.  He is, therefore, ineligible for Class II and 
Class II(a) dental care.  

He is not shown to have been a prisoner of war and therefore 
is ineligible for Class II(b) or II(c) dental care.  

While the veteran has made a prior application for dental 
benefits in May 1988, he has not been denied replacement of 
missing teeth that were lost during service and is not 
eligible for Class II(R) (Retroactive) treatment.  

The evidence does not show that the veteran has a dental 
condition that aggravates a service-connected disability or a 
service-connected disability rated as 100 percent disabling 
or a total compensation rating based on individual 
unemployability.  Therefore, he is not eligible for Class IV 
dental treatment.  

He is not participating in a rehabilitation program under 38 
U.S.C.A. chapter 31, and he has not reported being admitted 
or otherwise receiving care under 38 U.S.C.A. chapter 17.  

Since he does not meet any of the criteria for eligibility 
under 38 C.F.R. § 17.161, he cannot be authorized outpatient 
dental treatment.  

The preponderance of the evidence is against the claim of 
service connection for a dental condition due to trauma, for 
the purpose of obtaining outpatient dental treatment, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107.  



ORDER

Service connection for the residuals of dental trauma is 
denied.  



REMAND

As noted, the veteran is in receipt of a noncompensable 
rating for hemorrhoids under 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2003).  In his statement of accredited 
representative (VA Form 646), the veteran contended that his 
service-connected hemorrhoid condition has worsened and 
warranted an increased rating.  

Accordingly, the RO must consider whether since the initial 
rating, ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the veteran underwent a VA examination 
in March 2002; however, given the time period since the 
veteran's most recent VA opinion, evidence of ongoing 
treatment, and the veteran's complaints of increased severity 
of his hemorrhoid disability, a current examination is 
warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

The veteran also is seeking service connection for 
depression, a lung condition and GERD.  Specifically, in a 
statement received in March 2000, the veteran claimed that 
his current lung disorder was related to gas exposure during 
an in-service training.  The veteran also complained of 
continued problems with abdominal pain and anxiety.  

The veteran was examined in March 2002; however, it does not 
appear that the examiner was afforded an opportunity to 
review the veteran's claims file.  Also, the VA examiner did 
not provide any opinions regarding the nature and likely 
etiology of the claimed depression, lung disease, residual 
abdominal scar and GERD.  Further, a recommended pulmonary 
function test does not appear to have been completed.  

The veteran has complained of having had depression, lung 
disease, abdominal scar residuals, and GERD symptoms since 
service.  The record contains medical evidence of treatment 
for the claimed conditions.  Based on a review of the service 
medical records, there are entries for mental health 
treatment, as well as treatment for a painful scar, 
respiratory illnesses, and gastritis with other 
gastrointestinal conditions.  

Finally, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, of what evidence the veteran is responsible for 
obtaining and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his increased 
rating claim.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  The notice letter should 
address the veteran's claim for a higher 
initial rating.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
hemorrhoids.  The entire claims file must 
be made available to the physician(s) 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should describe in detail the 
rationale for reaching his/her 
conclusions.  

3.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination to ascertain the nature and 
likely etiology of the claimed psychiatric 
disorder.  The claims folder should be 
made available for review by the examiner.  
The examiner should elicit from the 
veteran and record a complete clinical 
history.  Based on his/her review of the 
case, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran currently has 
innocently acquired psychiatric disability 
due to disease or injury that was incurred 
in or aggravated by service or that was 
caused or aggravated by a service-
connected disability.  

4.  The RO should arrangements for the 
veteran to be afforded a VA examination in 
order to determine the nature and likely 
etiology of the claimed lung disorder.  
The claims folder should be to the 
examiner(s) for review.  All indicated 
testing should be performed.  Based on 
his/her review of the case, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran has 
current lung disability due to claimed 
exposure to chemicals or toxic gas or 
other disease or injury in service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

5.  The RO should arrangements for the 
veteran to be afforded a VA examination in 
order to determine the nature and likely 
etiology of the claimed residual abdominal 
scar.  The claims folder should be to the 
examiner(s) for review.  All indicated 
testing should be performed.  Based on 
his/her review of the case, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran has 
a current abdominal scar disability due to 
disease or injury that was incurred in or 
aggravated by service.  The rationale for 
all opinions expressed and conclusions 
reached should be set forth.  

6.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination in order to ascertain the 
current nature and likely etiology of the 
claimed GERD with abdominal pain.  The 
claims folder should be provided to the 
examiner for review.  The examiner also 
should elicit from the veteran and record 
a complete medical history.  Based on 
his/her review of the case, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran has 
any current gastrointestinal disability 
manifested by GERD that is due to disease 
or injury in service.  The rationale for 
all opinions expressed and conclusions 
reached should be set forth.  

7.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



